Citation Nr: 1747700	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a right finger fracture.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for an ear disability, claimed as ear infections.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

10.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness.

11.  Entitlement to service connection for a penial disability.

12.  Entitlement to service connection for a kidney disability.

13.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to March 1994, to include service in Southwest Asia during Operations Desert Shield and Desert Storm from August 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.  

In May 2017 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a back disability, entitlement to service connection for residuals of a right finger fracture, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a right ankle disability, entitlement to service connection for a bilateral foot disability, entitlement to service connection for an ear disability, entitlement to service connection for CFS, and entitlement to service connection for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for a penile disability.

2.  At the May 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to service connection for a kidney disability.

3.  It is at least as likely as not that the Veteran's tinnitus began during service and has continued ever since.

4.  It is at least as likely as not that the Veteran's acquired psychiatric disability, to include PTSD, depression and anxiety, began during service and has continued ever since.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for a penile disability.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for a kidney disability.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is established.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disability, to include PTSD, depression and anxiety, is established.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Analysis

Withdrawal of Appeal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the May 2017 videoconference hearing, has withdrawn his appeal for the issues of entitlement to service connection for a penile disability and a kidney disability.  Such withdrawal is effective the date the correspondence was received at the Board.  38 C.F.R. § 20.204 (b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these two issues.

Service Connection

Tinnitus

The Veteran claims that service connection is warranted for tinnitus because it began during service in and has continued ever since.  His military occupational specialty (MOS) was field radio operator and radio telegraph operator.

A January 2011 VA treatment record reflects the Veteran's complaint of constant bilateral tinnitus.  

A March 2011 VA examination report reflects that the Veteran experienced artillery and infantry noise exposure during service.  It was noted that tinnitus was not found in the service treatment records and tinnitus was not claimed.  It was further noted that there was no current complaint of tinnitus.  

In considering all of the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to service connection for tinnitus.  On the question of whether the Veteran currently has a diagnosis of tinnitus that began in service and has continued ever since, the Board notes that the Veteran is competent to report matters within his own personal knowledge such as experiencing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007).  It therefore follows that the Veteran is competent to report that recurrent tinnitus began in service and has persisted to the present.

While the record contains no medical opinion in favor of the claim, the record reflects that the Veteran's MOS was field radio operator, and he served in Kuwait during Operations Desert Shield and Desert Storm.  He has indicated that he was exposed to excessive noise in terms of heavy artillery fire.  The Veteran is competent to report such noise exposure.  Additionally, such noise exposure is consistent with the Veteran's service.  Therefore, regardless of the lack of diagnosis of tinnitus at the VA examination, the Board notes that the Veteran's testimony regarding the onset of his tinnitus and the ongoing nature of it are both competent and credible, and supported by the VA treatment records.  As such, there is at least an approximate balance of positive and negative evidence regarding whether tinnitus was present during service and has continued since then.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disability, to include PTSD, Depression and Anxiety

The Veteran claims that he is entitled to service connection for an acquired psychiatric disability, to include PTSD, depression and anxiety.  

As previously noted, the complete service treatment records are not of record.  A January 2011 VA treatment record reflects that the Veteran served in the Marine Corps in Desert Storm; he was a field radio officer and was exposed to the threat of missile attack, being near the weapons depot.  He feared being blown up by mines.  The Veteran reported having trouble adjusting to civilian life in 1994, and began having trouble with anxiety.  His mood is depressed most of the time.  The diagnoses included major depression and anxiety disorder.  The treating psychiatrist opined that depression and anxiety seem to go back to his military service.  It was noted that the Veteran does not meet the full criteria for a diagnosis of PTSD.  

Another January 2011 VA treatment record reflects the Veteran's complaint that he has had depression and anxiety since the early 1990s when he was in the Marine Corps, but felt that he could not address it for fear of jeopardizing his career.  

A February 2011 VA examination report reflects that the Veteran left the examination before it was complete.  The diagnosis was listed as unclear.  The examination report reflects that the Veteran reported drinking alcohol nearly every day since service discharge.  

A September 2013 VA examination report reflects that while the Veteran's claimed stressor is sufficient to support a diagnosis of PTSD, his symptoms do not meet the criteria for a diagnosis of PTSD.  The diagnosis was anxiety disorder.  Because the first evidence of a mental disorder was 10 years after service, the examiner opined that no opinion could be provided without resort to speculation.  

A February 2016 private psychological report reflects diagnoses of PTSD and major depressive disorder.  The private psychologist, Dr. Stoeckel, indicated that the Veteran was exposed to traumatic events during service and feared for his life, and has had ongoing mental health symptoms since service, including self-medicating with alcohol.  Dr. Stoeckel opined that the PTSD and major depressive disorder are due to service trauma.  It was noted that the Veteran had a remarkable military record until his service in the Gulf War.  His symptoms began then and thereafter his behavior deteriorated.  

After review of the evidence, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has a diagnosis of PTSD, depression and anxiety which began during service and continued ever since, or which are related to service.  While there are conflicting medical opinions of record, the Board finds that the Veteran should be afforded the benefit of the doubt with regard to whether he has a diagnosis of PTSD that is etiologically related to service.  Initially, the Board notes that the VA medical evidence is conclusive regarding whether the Veteran's alleged stressor events are sufficient to support a diagnosis of PTSD.  The Board also concludes that the Veteran's general fear of hostile military activity is consistent with the places, types and circumstances of his service.  In this regard, if a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (as amended 75 Fed. Reg. 39843 (July 12, 2010)).  Finally, the January 2011 VA psychiatrist and the 2016 private psychologist both opined that the Veteran's mental health symptoms have been present since service.  The Veteran has also consistently maintained such ongoing symptoms.  The Board finds that the Veteran's statements are consistent, competent and credible.  

The Board acknowledges that there are no records contemporaneous to service to confirm the Veteran's specific stressors.  However, at the private psychologist opined that the Veteran's PTSD is due to his military experiences, his alleged stressors are consistent with the circumstances of his service, and two medical providers had indicated that the Veteran's mental health symptoms (diagnosed as PTSD, depression and anxiety) relate back to service or have been ongoing since service.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Resolving reasonable doubt in favor of the Veteran, service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety, is granted.


ORDER

The appeal of the issue of entitlement to service connection for a penial disability is dismissed.

The appeal of the issue of entitlement to service connection for a kidney disability is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for an acquired psychiatric disability to include PTSD, depression, and anxiety is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Initially, it appears that the Veteran's service treatment records are incomplete.  While the service enlistment examination is associated with the claims file, there are no other service treatment records and no separation examination report of record.  On remand, the AOJ should take such steps necessary to obtain the Veteran's outstanding service treatment records and, if they cannot be located, make a formal finding as to their unavailability and notify the Veteran and his representative of such.

With respect to the claim of entitlement to service connection for bilateral hearing loss, the Veteran underwent a VA examination in March 2011.  The report of that examination reveals that the Veteran does not have hearing loss for VA purposes.  However, he testified at the videoconference hearing that his hearing had become worse since that March 2011 VA examination.  As such, the Board finds that remand for a new examination is warranted.

With respect to the Veteran's claim of entitlement to service connection for a foot disability, the Board notes that the service entrance examination report reflects a diagnosis of mild, asymptomatic pes planus.  The Veteran testified at the videoconference hearing that his pes planus worsened during service.  The Veteran is competent to attest to the severity of his symptoms in this regard.  Additionally, his claims of entitlement to service connection for a back disability, a bilateral knee disability, and a right ankle disability are based upon these disabilities being secondary to his pes planus, as well as ongoing complaints since service.  Under these circumstances, the Board finds that on remand a VA examination should be scheduled in order to determine the nature and etiology of the Veteran's pes planus, and any current back disability, right ankle disability, and bilateral knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran underwent a VA examination in February 2011 pursuant to his claims of entitlement to service connection for IBS and CFS.  The report of that examination notes the Veteran's complaint of fatigue and gastrointestinal symptoms since leaving the military or around 1993-1994.  He indicated that the fatigue is constant.  He also reported pain in the feet, ankles, and knees since training exercises during service.  The Veteran further reported that he had to change his diet, giving up meat, 10 years ago.  He reported that he could not digest meat properly.  He reported nausea once a month and constipation since service.  He also reported abdominal bloating and flatulence.  The examiner diagnosed insomnia and stated that there was no evidence to support a diagnosis of chronic fatigue syndrome.  The examiner noted that the Veteran has a history of a sleep disorder.  The examiner opined that the Veteran's disability pattern is most consistent with an illness with partially explained etiology.  The examiner also opined that it is less likely as not that the Veteran's fatigue is due to environmental hazards associated with Southwest Asia.  With respect to the claimed IBS, the examiner opined that there is no evidence to support such a diagnosis.  Instead, the examiner diagnosed the Veteran with constipation, and opined that the Veteran's disability pattern is most consistent with an illness with partially explained etiology.  The examiner also opined that it is less likely as not that this condition is due to environmental hazards associated with Southwest Asia.  The examiner explained that the "constipation may be due to diet, as well as due to other etiologies, beyond the scope of this report."  The examiner referred the Veteran to his primary care physician and noted that he may need referral to gastroenterology for specific workup.

A December 2010 VA treatment record reflects that the Veteran denied nausea, vomiting and diarrhea.  A January 2011 VA treatment record reflects that the Veteran has had fatigue since 1993.  It also reflects IBS under the section entitled "current and past medical problems", and notes that the Veteran has gas, bloating, some pain, and nausea at times.  It was noted that the Veteran has not had any gastrointestinal work-up.  The assessment included insomnia; it did not include IBS.

Under the circumstances, a remand is required for a new VA examination or examinations to determine the nature and etiology of the current disability manifested by fatigue and gastrointestinal disability.  Initially, the Board notes that the February 2011 VA examiner provided no rationale whatsoever for the opinion against the claim involving fatigue.  Additionally, while the examiner opined that the Veteran's constipation may be due to diet, there was no true rationale for the opinion against the claim, and in light of the fact that the examiner felt that additional gastrointestinal work-up was needed, the Board finds the examination and opinion incomplete.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate development to obtain all of the Veteran's outstanding available service treatment records, to include any medical board examination reports or findings.  All reasonable attempts should be made to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file.  Any records that are received should be associated with the claims folder.  The Veteran and his representative must be notified of any inability to obtain the requested records.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, to include VA treatment records dating from April 2011 to the present.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any current bilateral hearing loss.

The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  All appropriate diagnostic testing should be conducted. 

The examiner should note that excessive noise exposure is conceded.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements, and provide an opinion on the following: 

Is any current hearing loss at least as likely as not (50 percent probability or greater) caused by or related to in-service noise exposure?

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

3.  Schedule the Veteran for an appropriate examination or examinations to determine the nature and etiology of any current bilateral foot disability (including pes planus), right ankle disability, bilateral knee disability, and back disability.  

The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging tests (MRIs) should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing mild, asymptomatic pes planus underwent an increase in severity during service.

The examiner should also provide an opinion as to whether the Veteran has a current right ankle disability, a bilateral knee disability and/or a back disability which is at least as likely as not (50 percent or better probability) incurred in or caused by service.

The examiner should discuss the Veteran's statements that he has had foot pain, right ankle pain, knee pain, and back pain ever since training exercises during service, as well as the Veteran's statement that his pes planus worsened during service.

If the examiner determines that the pes planus underwent an increase during service, but also determines that any current right ankle, bilateral knee and/or back disability was not incurred in or caused by service, the examiner should provide an opinion as to whether any such current right ankle, bilateral knee and/or back disability is at least as likely as not (50 percent or better probability) caused or aggravated by the pes planus.

All opinions must be accompanied by a complete rationale.

4.  Schedule the Veteran for an appropriate VA examination or examinations in order to determine the nature and etiology of any current chronic fatigue syndrome/disability manifested by fatigue and IBS/gastrointestinal disability.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.

All indicated tests and studies should be performed, to include full gastrointestinal work-up.

The examiner must review the claims file and provide an opinion as to whether the Veteran has a diagnosis of chronic fatigue syndrome and/or irritable bowel syndrome. 

If chronic fatigue syndrome is not diagnosed, the examiner should provide an opinion as to whether the Veteran has a chronic disability manifested by fatigue and if so whether it is a manifestation of an undiagnosed illness, and whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to service.

The examiner must take into account/discuss the Veteran's credible and well-documented statements that he has had ongoing fatigue and gastrointestinal symptoms since service.

If irritable bowel syndrome is not diagnosed, the examiner should provide an opinion as to whether the Veteran has a chronic disability manifested by gastrointestinal symptoms and if so whether that chronic disability manifested by gastrointestinal symptoms is a manifestation of an undiagnosed illness, and whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to service.

All opinions must be accompanied by a complete rationale.

5.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


